Mikoll, J. P. (dissenting).
We respectfully dissent.
The jury’s verdict should be affirmed. The protection of General Obligations Law § 9-103 (1) (b) was properly foreclosed to Town of Greenfield (hereinafter defendant). The evidence disclosed that defendant had a Town park located on Bockes Road. There was a sign posted there designating the area as a Town park. It included a pavilion and a baseball field. Defendant had declared the area to be a Town park by Town Board resolution. Although defendant had not fully implemented its master plan for the park, it had obviously incorporated the sledding hill into the park area. The area was graded by the Town Superintendent to be used for sledding and the Town Board officially sanctioned such use with the proviso that a sign be posted indicating that participation was at one’s own risk. Defendant had elected to use the area as a Town park pursuant to Federal mandate which required that once the mining for gravel ceased, the area was to be reclaimed.
The evidence also disclosed that defendant’s Highway Superintendent checked the area regularly and supervised his employee in cutting down the steepness of the hill by regrading it. He then informed the Town Board that the hill was ready for sledding. The record supports the conclusion that this was a supervised Town park and that the defense of General Obligations Law § 9-103 was unavailable to defendant (see, Ferres v City of New Rochelle, 68 NY2d 446, 454).
Defendant clearly owed plaintiff Patrick Sena (hereinafter *682plaintiff) a duty of care which it breached and said breach was a substantial cause of plaintiffs injuries (see, P.W.B. Enters. v Moklam Enters., 221 AD2d 184). Defendant’s contention that Supreme Court should have ruled, as a matter of law, that plaintiffs were barred from recovery in this case because plaintiff, by voluntarily participating in a recreational sport, assumed the risk of injury resulting from natural objects was properly rejected. The assumption of risk defense will not bar recovery by a plaintiff but is rather an element in determining the proportion of culpable conduct by a jury (see, Cornell v City of Albany, 199 AD2d 756, 757). Although it was not defendant’s duty to make conditions perfectly safe on the sledding slope, there was an obligation on defendant’s part to make them as safe as they appeared to be (see, Giordano v Shanty Hollow Corp., 209 AD2d 760, lv denied 85 NY2d 802).
The evidence indicates that on the day in question the hill was very bumpy. Witnesses testified that numerous stumps, stones and other debris were on the hill. Plaintiffs sled flew some 18 to 20 inches off the ground, throwing plaintiff and his son off the sled. The son landed on plaintiffs pelvis. Plaintiff testified that he saw tree roots, rocks and debris showing through the snow once he started sledding down which were not visible beforehand. Plaintiff had never sledded down the slope before. The defect which caused plaintiff to become airborne was described as being a mound, browner than the surrounding area, which was not apparent from the top of the hill. We conclude that the jury could find from the evidence that defendant was liable for plaintiffs injuries by failing to render the hill as safe as it appeared to be and/or permitting people to sled on the slope when it was unsafe to do so.
Considering the gravity of plaintiffs injuries, the long period of treatment and recuperation, his pain and the permanency of his injuries which have impacted adversely and significantly on his life, we conclude that the jury verdict, as modified by Supreme Court, is reasonable compensation for plaintiffs injuries.
The judgment of Supreme Court should be affirmed.
Spain, J., concurs. Ordered that the judgment is reversed, on the law, without costs, and complaint dismissed.